DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-6, 9, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araujo et al. U.S. Patent Application Publication 2004/0211998 A1 (the ‘998 reference, of record).
The reference discloses in Fig. 1 and related text a semiconductor device and a method as claimed.
Referring to claim 1, the ‘998 reference discloses a semiconductor device, comprising: 
a substrate (41, paragraph(s) [0027]); 
a first layer (53) disposed over a portion of the substrate, wherein the first layer (53) contains a dielectric material having a dielectric constant (high dielectric constant, paragraph(s) [0028]) greater than a dielectric constant of silicon oxide; 
2O5 or IrO2, para [42],) meeting the claim limitation “a metal oxide or a metal nitride”; and 
a third layer (57) disposed over the second layer, wherein the third layer (57) contains a ferroelectric material (ferroelectric layered superlattice material layer 57, para [05]+, [35], [42]); 
wherein the first layer (53), the second layer (56), and the third layer (57) are portions of a gate (61, para [27]).
Referring to claim 2, the reference further discloses that the gate is a gate of a negative capacitance transistor (paragraph(s) [0049], [0051]). 
Referring to claim 3, the reference further discloses a metal-containing gate electrode (58, para [42]) disposed over the third layer (57).
Referring to claim 4, the reference further discloses that the second layer (56) contains tantalum oxide or iridium oxide (Ta2O5 or IrO2, para [42]), meeting the claim limitation “aluminum oxide, tantalum oxide, titanium oxide, lanthanum oxide, praseodymium oxide, aluminum nitride, tantalum nitride, titanium nitride, lanthanum nitride, or praseodymium nitride”.
Referring to claim 5, the reference further discloses that the ferroelectric material (ferroelectric layered superlattice material layer 57, para [05]+, [35], [42]) includes an oxide material (BxQ (B1…BlQ), para [34, 35]) doped with a dopant (para [37]).
Referring to claim 6, the reference further discloses that:
the oxide material of the ferroelectric material includes an oxide of B1-Bl including titanium, tantalum, hafnium, tungsten, niobium, zirconium, and other elements, meeting the claim limitation “hafnium zirconium oxide, hafnium silicon oxide, hafnium aluminum oxide, lead zirconium titanium oxide, or barium titanium oxide”; and 
the dopant of the ferroelectric material includes silicon, germanium, uranium, zirconium, tin or hafnium (para [37]), meeting the claim limitation “zirconium, silicon, aluminum, lead, barium, titanium, or a polymer”.
claim 9, the reference further discloses that the second layer (56, containing tantalum oxide, para [42]) has a dielectric constant of about 26 (see, for example Halliyal et al. U.S. Patent 6,674,138, Table 1, that tantalum oxide has a dielectric constant of 26), meeting the claim range of  “between about 15 and about 60”.

Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method, comprising: 
depositing a dielectric layer (53) over a channel region (46, paragraph(s) [0027]) of a transistor, wherein the dielectric layer (53) contains a dielectric material having a dielectric constant greater than a dielectric constant of silicon oxide (para [28]); 
depositing a diffusion-blocking structure (barrier layer 56, para [42]) over the dielectric layer (53), wherein the diffusion-blocking structure (56) contains a metal oxide (Ta2O5 or IrO2, para [42]) meeting the claim limitation “a metal oxide or a metal nitride material”; 
depositing a hafnium-based (para [35]) layer (ferroelectric layered superlattice material layer 57, para [05]+, [35], [42]) over the diffusion-blocking structure (56), and wherein the hafnium-based layer (57) has a different material composition (hafnium) than the diffusion-blocking structure (containing Ta2O5 or IrO2, para [42]); 
doping the hafnium-based layer (57) with a dopant (paragraph(s) [0037]); and 
performing a first annealing process during or after the depositing of the hafnium-based layer (crystallization the ferroelectric layered superlattice material layer 57 by annealing, para [37]), wherein the first annealing process causes the dopant to diffuse out of the hafnium-based layer (although not explicitly disclosed).
Referring to claim 15, the reference further discloses that the diffusion-blocking structure (barrier layer 56) reduces a diffusion of the dopant from the hafnium-based layer (57) into the dielectric layer (53) during the first annealing process (paragraph(s) [0027], particularly “layer 56 is a conducting barrier layer, the purpose of which is to prevent the migration of elements in the layers above it to the layers below it). 
claim 16, the reference further discloses forming a metal gate electrode (58, para [42]) over the hafnium-based layer (57), wherein the forming of the metal gate electrode (58) includes performing a second annealing process (para [94]), and in reference to claim 17, although not explicitly disclosed, the diffusion-blocking structure reduces a diffusion of the dopant from the hafnium-based layer (57) into the dielectric layer (53) during the second annealing process (para [27]).
Referring to claim 18, the reference further discloses that the depositing the diffusion-blocking structure (56) comprises depositing tantalum oxide or iridium oxide (Ta2O5 or IrO2, para [42]), meeting the claim limitation “aluminum oxide, tantalum oxide, titanium oxide, lanthanum oxide, praseodymium oxide, aluminum nitride, tantalum nitride, titanium nitride, lanthanum nitride, or praseodymium nitride”, as the diffusion-blocking structure.
Referring to claim 20, the reference further discloses that the doping comprises doping the hafnium-based layer (57) with silicon, germanium, uranium, zirconium, tin or hafnium (para [37]), meeting the claim limitation “zirconium, silicon, aluminum, lead, barium, titanium, or a polymer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Araujo et al. U.S. Patent Application Publication 2004/0211998 A1 (the ‘998 reference, of record).
	Referring to claim 10, the ‘998 reference discloses a thickness of the second layer (diffusion barrier 56) is in a range between about 4 nanometer and about 40 nanometers (4 nm to 40 nm, para [42]).  Although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (a thickness of the second layer is in a range between about 1 .

4.	Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Araujo et al. U.S. Patent Application Publication 2004/0211998 A1 (the ‘998 reference, of record) in view of Wang U.S. Patent Application Publication 20080073680.
	Referring to claim 7, the ‘998 reference discloses the second layer (diffusion barrier layer 56) and the third layer (ferroelectric layered superlattice material layer 57, para [05]+, [35], [42]) as detailed above for claim 1 and further discloses that the third layer (57) contains a hafnium-based material (para [35]) doped with a zirconium dopant (para [37]), but does not discloses that the second layer (diffusion barrier 56) contains aluminum oxide.  Instead, the reference discloses that the diffusion barrier layer (56) contains tantalum oxide (Ta2O5 , para [42]).
	Wang, in disclosing a diffusion barrier layer (44, Figs. 1 and 5’s), discloses that the diffusion barrier layer contains aluminum oxide or tantalum oxide (para [56]), thereby teaching that aluminum oxide and tantalum oxide are art-recognized equivalents. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s diffusion barrier 56 utilizing aluminum oxide.  One would have been motivated to make such a modification in view of the teachings in Wang that aluminum oxide and tantalum oxide are art-recognized equivalents.

Allowable Subject Matter
5.	Claims 11-13 are allowable over the prior art of record. 
s 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device and a method with all exclusive limitations as recited in claims 11, 8 and 19, which may be characterized (claim 11) in a plurality of diffusion-blocking layers disposed over the high-k dielectric layer, that each of the diffusion-blocking layers contains a metal oxide or a metal nitride, and in that the diffusion-blocking layers have different material compositions from one another, (claim 8) in that the second layer includes a plurality of sub-layers that each have a different material composition, or (claim 19) in that the depositing the diffusion-blocking structure comprises depositing a plurality of diffusion blocking layers that each have a different material composition.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



03-29-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818